Case 1:20-cv-06048-FB-SJB Document 13 Filed 07/29/21 Page 1 of 3 PageID #: 72




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 SEMYON GRINBLAT,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:20-cv-06048-FB-SJB
        -against-

 FIRST CLASS FURNITURE AND
 RUGS INC. ET AL.,

                        Defendant.
 ------------------------------------------------x


BLOCK, Senior District Judge:

       On January 3, 2021, Magistrate Judge Sanket Bulsara issued a Report and

Recommendation (“R&R”) recommending that the action be dismissed.

Specifically, Magistrate Judge Bulsara concluded that the sole plaintiff’s death,

combined with counsel’s failure to timely respond to an order “directing counsel to

provide legal authority for the Rule 25 substitution of Grinblat, the exercise of

jurisdiction over Grinblat’s state claims, and the substitution of a new class

representative,” counsels in favor of dismissal. ECF No. 11 at 2. Magistrate Judge

Bulsara notes that since the plaintiff’s ADA claim was extinguished upon his death,

terminating the only federal claim, there is no longer federal subject matter

jurisdiction over the matter. “[W]ith no federal subject-matter jurisdiction, the Court

lacks supplemental jurisdiction over his state-law claims.” Id. at 3-4; see also Cohen

                                                1
Case 1:20-cv-06048-FB-SJB Document 13 Filed 07/29/21 Page 2 of 3 PageID #: 73




v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017) (holding that a federal

court may not exercise supplemental jurisdiction over state-law claims when all

federal claims are dismissed for lack of subject-matter jurisdiction).

      Magistrate Judge Bulsara’s R&R stated that failure to object within fourteen

days of the date of the R&R would preclude further review. Plaintiff’s counsel filed

a motion to dismiss without prejudice but has not lodged specific objections to the

R&R. See ECF No. 12.




                                          2
Case 1:20-cv-06048-FB-SJB Document 13 Filed 07/29/21 Page 3 of 3 PageID #: 74




      If clear notice has been given of the consequences of failing to object and

there are no objections, the Court may adopt the R&R without de novo review. See

Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015) (“Where parties receive clear

notice of the consequences, failure to timely object to a magistrate's report and

recommendation operates as a waiver of further judicial review of the magistrate's

decision.”) (internal citations omitted). The Court will excuse the failure to object

and conduct de novo review if it appears that the magistrate judge may have

committed plain error. See Spence v. Superintendent, Great Meadow Corr. Facility,

219 F .3d 162, 174 (2d Cir. 2000). No such error appears here. Accordingly, the

Court adopts the R&R without de novo review and directs the Clerk to enter

judgment in accordance with the R&R.




SO ORDERED.

                                             _/S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   July 29, 2021




                                         3
